Citation Nr: 0306303
Decision Date: 04/01/03	Archive Date: 07/22/03

Citation Nr: 0306303	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-09 035A	)	DATE APR 01, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for organic brain syndrome 
with dementia of the Alzheimer's type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active service from September 1943 to January 
1946.

This appeal came before the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision that denied service 
connection for organic brain syndrome with dementia of the 
Alzheimer's type.  A January 24, 2003 Board decision denied 
that claim, but it was thereafter learned that the veteran 
had died on August 16, 2002, prior to the Board decision.  
The instant Board decision vacates the January 24, 2003 Board 
decision (a separate Board decision dismisses the appeal due 
to the death of the veteran).


FINDINGS OF FACT

A January 24, 2003 Board decision denied the veteran's claim 
for service connection, but at the time of that Board 
decision the veteran had already died on August 16, 2002.  
Thus the January 24, 2003 Board decision was not in accord 
with due process.


CONCLUSION OF LAW

As the January 24, 2003 Board decision was not in accord with 
due process, such decision must be vacated.  38 C.F.R. 
§ 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 24, 2003, the Board issued a decision denying the 
veteran's claim for service connection.  Thereafter, the 
Board was notified that the veteran had died on August 16, 
2002.  

As a matter of law, veterans' claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
died before the Board issued its decision in January 2003, 
the Board had no jurisdiction to adjudicate the veteran's 
claim concerning service connection.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In Landicho, the United States Court of Appeals for Veterans 
Claims (Court) held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal.  The vacatur of the 
Board's January 2003 decision and dismissal of this appeal on 
these grounds ensures that the decision by the Board and the 
underlying decision by the RO have no preclusive effect in 
the adjudication of any accrued benefits claims derived from 
the veteran's entitlements, and which may ensue in the 
future.  Therefore, consistent with the Court's reasoning set 
forth in Landicho, and to accord due process, the Board will 
vacate its January 2003 decision.  38 C.F.R. § 20.904(a).  As 
noted in the above introduction section, a separate Board 
decision dismisses the appeal of the service connection 
claim.


ORDER

The Board's January 24, 2003 decision in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0301373	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-09 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for organic brain 
syndrome with dementia of the Alzheimer's type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1943 to January 1946.  His decorations and citations 
include a Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
claim of entitlement to service connection for organic 
brain syndrome with dementia of the Alzheimer's type.  The 
veteran subsequently perfected this appeal.

The November 2001 VA Form 9, Appeal to Board of Veterans' 
Appeals, indicated that the veteran wanted a travel board 
hearing.  Attached to the Form 9 was an undated Appeal 
Hearing Options form which requested a local hearing with 
a Decision Review Officer (DRO) and did not indicate a 
request for a travel board hearing.  The Board construes 
this as a request for a DRO hearing in lieu of a travel 
board hearing.  A hearing at the RO before a DRO was 
scheduled for June 2002 but the veteran failed to report.

The veteran is currently in receipt of pension and special 
monthly pension based on the need for aid and attendance.  
The veteran is approximately 92 years of age and the 
medical evidence of record indicates he is suffering from 
severe dementia and is unable to care for himself.  A 
review of the claims folder reveals that documents 
pertinent to this appeal were signed by the veteran's wife 
on his behalf.  There is no indication in the record that 
a finding of incompetency has been proposed or that the 
veteran's wife has been appointed his guardian for 
purposes of VA benefits.  It appears the veteran is not 
capable of managing his own benefits and at this time, the 
Board refers the competency issue to the RO for the 
appropriate action. 


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran suffers from organic brain syndrome with 
dementia of the Alzheimer's type.  

3. The veteran's organic brain syndrome with dementia of 
the Alzheimer's type was not present during service and 
did not occur during any applicable presumptive period.  
Further, there is no competent medical evidence relating 
this disability to the veteran's military service or as 
secondary to his service-connected disabilities.


CONCLUSION OF LAW

Organic brain syndrome with dementia of the Alzheimer's 
type was not incurred or aggravated during service, nor 
may it be presumed to have been incurred therein, and it 
is not proximately due to or the result of service-
connected disability.  38 C.F.R. §§ 1110, 1154 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 
3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  The veteran was notified of the laws and 
regulations pertaining to service connection in the April 
2001 rating decision and the November 2001 statement of 
the case (SOC).  These documents also advised the veteran 
of the evidence of record and of the reasons and bases for 
denial.  In March and May 2001, the veteran was informed 
of the enactment of the VCAA and advised that VA would 
make reasonable efforts to get the evidence necessary to 
substantiate the claim, including obtaining identified 
records from other federal agencies.  Regarding private 
records, the veteran was requested to submit the 
appropriate authorizations. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
Records submitted on the veteran's behalf include selected 
private medical records from A. Staley, Psy. D., the 
Memory Disorder Center, and Neurologic Consultants.  The 
veteran has not submitted completed authorizations for 
release of additional records from these providers.  A 
March 2001 statement submitted by the veteran's wife 
indicates that records have been transferred from New York 
VA to St. Petersburg VA.  It is unclear whether the 
records referred to are medical records from a VA medical 
center.  Nonetheless, VA medical records have not been 
requested as dates and places of treatment have not been 
identified.  

The veteran's representative has requested that the 
veteran be afforded a VA examination and the Board 
acknowledges that a VA examination has not been provided.  
VA regulations provide that in a claim for disability 
compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2002).  A medical examination or 
opinion is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide 
the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (B) establishes that 
the veteran suffered an event, injury or disease in 
service...; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Paragraph (4)(i)(C) could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association 
with military service.  Id.

The evidence establishes that the veteran has a current 
disability.  However, service medical records are negative 
for diagnosis or treatment for organic brain syndrome or 
dementia and there is no medical evidence or other 
competent evidence indicating the veteran's current 
disability is related to his military service or his 
service-connected disabilities.  The Board notes that an 
article was submitted that indicates head injuries may 
increase the risk of Alzheimer's, according to a study of 
servicemen who suffered head injuries during World War II.  
Although the article suggests a possible relationship 
between head injuries and the onset of Alzheimer's, the 
article is not considered relevant to the veteran's case 
because there is no evidence that the veteran suffered a 
head injury during active service.  Given the facts of 
this case, the Board finds that an examination is not 
required.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Correspondence submitted on the veteran's behalf alleges 
that he is a combat wounded veteran with exacerbated 
posttraumatic stress disorder (PTSD).  He suffers from 
Alzheimer's disease and it is contended that this 
disability is secondary to his service-connected 
disabilities. 

Service medical records establish that the veteran was 
wounded in action in October 1944 in France, when he 
received a gunshot wound to his left arm.  The veteran was 
issued a Certificate of Disability for Discharge.  In 
January 1946, the veteran was granted service connection 
for paralysis of the left radial nerve and assigned a 50 
percent evaluation effective January 22, 1946.  The 
veteran's left arm disability was re-evaluated on various 
occasions throughout the years.  As of February 1957, 
residuals of the gunshot wound to the left arm were 
evaluated as follows: muscle groups II and VI left arm, 
gunshot wound, minor, 30 percent effective January 22, 
1946; and paralysis, partial, left radial and median 
nerve, minor, 20 percent from April 23, 1957.  In July 
1958, the veteran was granted service connection for a 
fungus infection and assigned a 10 percent evaluation from 
April 3, 1958.  

Pages 6 and 7 of a July 2000 neuropsychological 
consultation by Dr. Staley indicate that the veteran's 
neuropsychological profile provides evidence of a moderate 
to severe organic brain syndrome and that he meets the 
criteria for a dementia.  It was noted that the pattern of 
the veteran's overall performance appeared consistent with 
a progressive organic brain syndrome such as Alzheimer 
disease, but that a vascular related etiology or metabolic 
dysfunction could not be completely ruled out.  Dr. Staley 
further stated that "[w]hile the exact etiology is 
somewhat uncertain, it is quite apparent that the 
[veteran] is experiencing a progressive and generalized 
dementia which is profoundly affecting his daily 
functioning."

The veteran underwent a neuropsychiatric consultation at 
the Memory Disorder Center on September 14, 2000.  The 
veteran's wife reported that he has Alzheimer disease and 
is getting progressively worse.  She indicated that this 
problem first manifested itself approximately 3 years ago 
and at that time he was diagnosed with age related memory 
loss.  The onset of his memory problem was reported as 
slow and progressive with duration greater than 3 years.  
The veteran forgets names and conversations, gets lost in 
his own house, does not remember his children, and at 
times does not recognize his wife.  He is unable to use 
appliances and his wife handles the finances.  He needs 
help with the activities of daily living.  

It was noted that past medical history was negative for 
head trauma.  Significant past medical history included a 
gunshot wound to the arm in World War II.  The veteran has 
never seen a psychiatrist or been treated for psychiatric 
illness.  Mental status examination revealed the veteran 
to be somewhat cooperative without gross psychomotor 
abnormalities.  Affect was flat and disinterested and 
speech was irrelevant most of the time.  The veteran was 
oriented to person but not to place or date.  Insight and 
judgment appeared to be nil.  Diagnostic impression was as 
follows:

Axis I - severe dementia of unknown 
etiology, probable senile dementia of 
the Alzheimer's type with behavioral 
manifestations.  Axis II - deferred.  
Axis III - history of hypertension.  
History of irregular heartbeat.  
History of aortic aneurysm.  History of 
correction of cervical spinal stenosis.  
Axis IV - difficulty communicating.  
Axis V - 10.  

A September 27, 2000 interdisciplinary conference report 
from the Memory Disorder Center indicated that detailed 
neuropsychological testing revealed a rather severe 
organic brain syndrome and dementia consistent with a 
cortical dementing illness most consistent with Alzheimer 
disease.  The veteran is in day care 4 1/2 days per week and 
his wife is the sole caregiver the rest of the time.

A December 2000 rating decision granted pension and 
entitlement to special monthly pension based on the need 
for aid and attendance, effective November 2, 2000.  

A January 17, 2001 statement from Dr. Todd at Neurologic 
Consultants indicates that the veteran suffers from 
Alzheimer's disease and that "[t]here is, at this time, no 
known etiology for Alzheimer's disease."  A January 29, 
2001 statement from Dr. Todd indicates that the veteran's 
Alzheimer's profoundly affects his daily functioning and 
he is unable to accomplish the most simplest of tasks.  

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d) (2002).  Service connection may also be granted 
for certain chronic diseases, including other organic 
disease of the nervous system, which become manifest to a 
degree of 10 percent or more within 1 year from the date 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran clearly has a current disability.  Review of 
the service medical records reveals no evidence of 
treatment for organic brain syndrome with dementia or a 
head injury.  The Board acknowledges that combat veterans 
may establish service incurrence of a disease or injury 
through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships 
of service, even in the absence of official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002).  The evidence of record establishes 
that the veteran participated in combat during World War 
II.  Notwithstanding, the veteran has not contended that 
he suffered such injuries during combat.
 
There is no evidence that the veteran received treatment 
for organic brain syndrome with dementia until 
approximately the late 1990's, more than 50 years after 
discharge from service.  Further, there is no competent 
medical evidence relating the veteran's current disability 
to his military service.  On the contrary, the medical 
evidence indicates that the etiology of his disability is 
unclear and that there is no known etiology for 
Alzheimer's disease.  

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
On review of the record, there is no competent medical 
evidence suggesting a relationship between the veteran's 
current disability and his service-connected disabilities 
(residuals of a gunshot wound of the arm and a fungal 
infection).  The only mention of the disability's etiology 
is the January 17, 2001 statement from Dr. Todd at 
Neurologic Consultants indicating that "[t]here is, at 
this time, no known etiology for Alzheimer's disease."  
The Board acknowledges the contentions of the veteran's 
wife that his current disability is secondary to his 
service-connected disabilities.  The veteran's wife, 
however, is not competent to render an opinion regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Since a clear preponderance of the evidence is against the 
claim for service connection for organic brain syndrome 
with dementia of the Alzheimer's type, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).


ORDER

Entitlement to service connection for organic brain 
syndrome with dementia of the Alzheimer's type is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

